           Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
PAUL QUATINETZ, individually and on                          Case No. 7:19-cv-08576-CS
behalf of a class

                 Plaintiffs,

                                                             FIRST AMENDED CLASS
                                                             ACTION COMPLAINT

ECO SHIELD PEST CONTROL
NEW YORK CITY LLC;
and OPTIO SOLUTIONS LLC

                 Defendants.
------------------------------------------------------X

        Plaintiff, Paul Quatinetz, by and through his attorneys, Shimshon Wexler Esq., and Ryan

Gentile, Esq., hereby amends his complaint and alleges as follows:


                                             INTRODUCTION

    1. Plaintiff, on his own behalf and on behalf of the classes he seeks to represent, brings this

        action to secure redress for the deceptive acts and practices utilized by Eco Shield Pest

        Control New York City LLC (“Eco Shield”) and the deceptive acts and debt collection

        practices utilized by Optio Solutions LLC (“Optio”).

    2. Plaintiff alleges that Eco Shield’s deceptive practices violated Section 349 of New York's

        General Business Law (“GBL”).

    3. Plaintiff alleges that Optio’s collection practices violated the Fair Debt Collection Practices Act,

        15 U.S.C. § 1692 et seq. (“FDCPA”) and Section 349 of New York's General Business Law

        (“GBL”)
      Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 2 of 16



                             JURISDICTION AND VENUE

4. This Court has jurisdiction over Plaintiff’s FDCPA claim pursuant to 15 U.S.C. §

   1692k(d) and 28 U.S.C. § 1331 and supplemental jurisdiction over Plaintiff’s New York

   state law claim pursuant to 28 U.S.C. § 1367.

5. Venue and personal jurisdiction in this District are proper because:

       a. The acts giving rise to this lawsuit occurred within this District; and

       b. Defendants do business within this District.

                                         PARTIES

6. Plaintiff, Paul Quatinetz, is an individual natural person who at all relevant times resided

   in the City of Scarsdale, County of Westchester, State of New York.

7. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

8. Plaintiff is a “consumer” as defined by GBL.

9. Optio is a Delaware limited liability company engaged in business of collecting consumer

   debts with its principal place of business located at 1444 N Mcdowell Blvd

   Petaluma, CA 94954.

10. The principal purpose of Optio is the collection of debts using the mail and telephone.

11. Optio regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another.

12. Optio’s website states in relevant part: “Optio Solutions is committed to being a leader in

   the debt collection industry while taking the existing standard of excellence to a new

   plateau. (https://www.optiosolutions.com/optio-advantage-2/mission-vision-values/)(Last

   Visited December 6, 2019)

13. Optio is a “debt collector” as that term is defined by 15 U.S.C. §1692a(6).
      Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 3 of 16



14. Eco Shield is an Arizona limited liability company that is engaged in the business of pest

   control. (https://www.ecoshieldpest.com/locations/new-york-ny/) Last Visited December

   6, 2019)

15. Eco Shield regularly provides pest control services to consumers in the state of New

   York.

                                          FACTS

16. Plaintiff entered into a contract with Eco Shield wherein Eco Shield was to provide

   Plaintiff with pest control services for his home. (Annexed hereto as Exhibit A is a copy

   of the service agreement and contract between Plaintiff and Eco Shield)

17. Eco Shield misrepresented its services and its costs, and as a result, Plaintiff cancelled his

   services with Eco Shield. (Annexed hereto as Exhibit B is an email from Plaintiff to Eco

   Shield cancelling his service with them)

18. Following Plaintiff cancelling his service with Eco Shield, Eco Shield alleged that

   Plaintiff still owed them a debt arising out of the contract attached as Exhibit A (the

   “Debt”).

19. The Debt arose out of a transaction in which the money, property, insurance or services which

   are the subject of the transaction are primarily for personal, family or household purposes,

   namely fees emanating from a person services agreement between Plaintiff and Eco Shield to

   provide pest control services for the Plaintiff’s residence.

20. The Debt arose out of an account with Eco Shield which Plaintiff opened for his personal

   use, namely pest control services for his residence.

21. Plaintiff’s account with Eco Shield was neither opened nor used by Plaintiff for business

   purposes.
      Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 4 of 16



22. Plaintiff’s alleged debt to Eco Shield is a “debt” as defined by 15 U.S.C. § 1692a(5).

23. Sometime after the incurrence of the Debt, but before the initiation of this action, Plaintiff was

    alleged to have fallen behind on payments owed on the alleged Debt.

24. The Debt went into default because of non-payment.

25. At a time known only to Optio, Plaintiff’s Debt was referred by Eco Shield to Optio for

    collection.

26. Optio contends that the Debt is in default.

27. Eco Shield contends that the Debt is in default.

28. The Debt was in default at the time it was referred by Eco Shield to Optio for collection.

29. The Debt was past-due at the time it was referred by Eco Shield to Optio for collection.

30. At all times relevant hereto, Defendants acted in an attempt to collect the Debt.

31. On or about June 10, 2019, Optio mailed or caused to be mailed a collection letter to

    Plaintiff (the “Letter”). (Annexed and attached hereto as Exhibit C is a copy of the letter

    dated June 10, 2019 that Optio mailed to the Plaintiff)

32. Optio mailed the Letter dated June 10, 2019 attached as Exhibit C as a part of their

    efforts to collect the Debt.

33. Optio mailed the Letter dated June 10, 2019 attached as Exhibit C at the direction and

    request of Eco Shield.

34. Upon information and belief, Eco Shield participated in drafting the Letter and provided

    the information necessary for the Letter to be drafted.

35. Plaintiff received the Letter in the mail.

36. Plaintiff read the Letter upon receipt of the letter in the mail.

37. Exhibit A was sent in connection with the collection of the Debt.
      Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 5 of 16



38. Exhibit A seeks to collect the Debt.

39. Exhibit A conveyed information regarding the Debt including the Balance Due, Optio

   reference number and a demand for payment.

40. The Letter attached as Exhibit A is a “communication” as that term is defined by 15

   U.S.C. § 1692a(2).

41. The Letter attached as Exhibit A is the first written communication that Optio sent to

   Plaintiff.

42. Opio did not communicate with the Plaintiff in anyway prior to sending the Letter

   attached as Exhibit A.

43. The Letter attached as Exhibit A is the initial “communication” as that term is defined by

   15 U.S.C. § 1692a(2) between Optio as Plaintiff.

44. The Letter states in relevant part that the Plaintiff is indebted to Eco Shield in the amount

   of $205.

45. The Letter does not disclose or otherwise provide a breakdown of the fees and charges

   that constitute the alleged $205 balance.

46. The Plaintiff was not indebted to Eco Shield in the amount of $205.

47. As per the terms of the contract attached as Exhibit A, Plaintiff would have been

   indebted to Eco Shield, as most, in the amount of $190.

48. The reason the Letter stated that the Plaintiff owed Eco Shield $205 instead of $190 was

   because Eco Shield added a “collection fee” of $15 to the $190 balance that Plaintiff

   allegedly owed Eco Shield.

49. In the alternative, Optio added the $15 “collection fee” to the $190 balance allegedly due

   to Eco Shield.
      Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 6 of 16



50. In the alternative, Eco Shield added the $15 collection fee and Optio was aware that a

   $15 “collection fee”, which was not allowed by the contract between Plaintiff and ECO

   Shield, was added to the $190 balance.

51. A collection fee of any amount, let alone $15, is not warranted or allowed to be charged

   by Eco Shield or otherwise assessed against the Plaintiff by the contract between Plaintiff

   and Eco Shield attached as Exhibit A.

52. A collection fee of any amount, let alone $15, is not warranted or allowed to be charged

   by Eco Shield or otherwise assessed against the Plaintiff by any legal statute.

53. The “collection fee” of $15 that was added to Plaintiff’s alleged Debt of $190 was not

   justly due and/or legally chargeable against the Plaintiff under the contract attached as

   Exhibit A between Plaintiff and Eco Shield or by any statute.

54. Eco Shield knowingly attempted to collect a collection fee that was not justly due and

   legally chargeable against the Plaintiff.

55. Eco Shield knowingly asserted a right to a collection fee that was not justly due and

   legally chargeable against the Plaintiff.

56. Upon information and belief, it is Eco Shield’s policy and regular practice to add and

   attempt to collect a “collection fee” of $15 to any amount they claim they are owed on a

   defaulted account, even though their standardized contract with consumers does not allow

   or give them any right to add or collect such a fee.

57. Opio knowingly attempted to collect and asserted a right to collect a collection fee in

   their Letter that was not justly due and legally chargeable against the Plaintiff.

58. The “collection fee” of $15 was not disclosed or separately identified in any way by

   Defendants, the Letter simply stated that Plaintiff owed $205. Plaintiff, as well as any
      Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 7 of 16



   consumer who received a similar letter from Optio, would have no idea that the balance

   of the debt listed in the collection letter included a $15 “collection fee” because the $15

   collection fee which was added to the balance of their alleged debt was never identified

   or otherwise disclosed to Plaintiff and other similarly situated consumers.

59. Plaintiff suffered frustration, stress and irritation as a result of the Defendants’ conduct

   described above.

60. Plaintiff also suffered a loss of time dealing with the deceptive, false and unfair collection

   attempts by Defendants described above.

61. Plaintiff seeks an injunction that will put an end to this harassing, deceptive and unfair

   practice utilized by the Defendants, as well as monetary relief.


                                   CLAIMS FOR RELIEF

                                             COUNT I

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          (Against Opio)

62. The conduct of Optio in this case violates 15 U.S.C. §§ 1692, 1692e(2)(A), 1692e(10),

   1692f(1), and 1692g(a)(1).

63. Collection letters and/or notices, such as Exhibit A sent by Optio to Plaintiff, are to be

   evaluated by the objective standard of the “least sophisticated consumer.”

64. § 1692e provides sixteen specific prohibited categories of unlawful conduct preceded by

   a statement that “A debt collector may not use any false, deceptive, or misleading

   representation or means in connection with the collection of any debt.”
         Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 8 of 16



   65. § 1692f provides eight specific prohibited categories of unlawful conduct preceded by a

       statement that “A debt collector may not use unfair or unconscionable means to collect or

       attempt to collect any debt.

   66. § 1692g provides specific information which a debt collector must provide to a consumer

       within five days after a debt collector makes initial contact with them. Amongst that

       specific information is a statement required by § 1692g(a)(1) of “the amount of the debt”.

   67. Optio’s violations of the FDCPA include but are not limited to:

   -   § 1692e(2)(A) by falsely representing the character, amount and legal status of the Debt
       by stating in their Letter that the Plaintiff owed $205 when in fact he only owed $190. As
       stated above, the $15 collection fee added to the $190 Debt was not legally justifiable or
       chargeable against the Plaintiff as a part of the contract attached as Exhibit A or any
       statute.

   -   § 1692e(10) by misrepresenting the amount of the Debt in their Letter by stating that the
       Plaintiff owed $205 when in fact he only owed $190.

   -   § 1692f(1) by attempting to collect an unauthorized fee, charge or expense in that Optio
       attempted to collect a $15 “collection fee” from the Plaintiff that was not authorized by
       the contract between Plaintiff and Eco Shield or any legal statute.

   -   § 1692g(a)(1) by falsely communicating to Plaintiff the amount of the Debt he allegedly
       owed by stating in their Letter that the Plaintiff owed $205 when in fact he only owed
       $190.

   WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Optio on Count I for:

           1. An award of statutory damages for Plaintiff and the class members pursuant to 15

              U.S.C. §1692k;

           2. Attorneys’ fees, litigation expenses and costs of suit pursuant to 15 U.S.C.

              §1692k; and

           3. Such other and further relief as the Court deems proper.
      Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 9 of 16



                                        COUNT II

       VIOLATION OF NEW YORK STATE GENERAL BUSINESS LAW
                        (Against Eco Shield)

68. Plaintiff incorporates all of the above paragraphs as though fully stated herein.

69. The conduct of Eco Shield described above violates Section 349 of the New York

   General Business Law.

70. Section 349 of New York's General Business Law prohibits "[d]eceptive acts or practices

   in the conduct of any business, trade or commerce or in the furnishing of any service in

   th[e] state." N.Y. Gen. Bus. Law § 349(a).

71. Eco Shield engaged in consumer-oriented conduct that affected the Plaintiff and other

   similarly situated consumers in the same manner.

72. The acts of Eco Shield described above have a broader impact on consumers at large

   because it is their regular practice and policy to add a $15 “collection fee” to any

   consumer’s allegedly defaulted or past due account, even though their standard form

   contract provides no legal basis for adding any such “collection fee”.

73. Eco Shield engaged in deceptive conduct by attempting to collect an unauthorized fee.

74. Eco Shield’s deceptive practice of adding an illegitimate $15 “collection fee” to a

   consumer’s allegedly past due or defaulted account and then attempted to collect said fee

   is exacerbated by the fact that said “collection fee” is hidden from consumers by Eco

   Shield. Eco Shield does disclose in any way to consumers that a $15 collection fee was

   added to their account when they send the account out for collection. The act of adding

   an unwarranted and illegal “collection fee” to a consumer’s account and then hiding that

   fact from them is materially misleading to any reasonable consumer, and in this matter

   misled the Plaintiff.
     Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 10 of 16



75. A consumer receiving a bill or collection letter merely stating a total debt amount without

   disclosing or identifying that $15 of that debt consists of an unwarranted and illegal

   “collection fee”, would mislead any reasonable consumer into believing that they owed

   the entire debt. This belief would be false because $15 of the debt is an unwarranted

   “collection fee”, however the fact that any part of the debt consists of said “collection

   fee” is hidden from the consumer by Eco Shield.

76. Eco Shield caused harm to the Plaintiff because they asserted a right to a collection fee

   and attempted to collect a collection from Plaintiff that was not justly due and legally

   chargeable against the Plaintiff. Eco Shield sought money from Plaintiff without basis

   and thus caused Plaintiff to suffer emotional distress and other damages described infra.

77. Eco Shield breached its contract with Plaintiff by attempting to collect additional fees

   that were not warranted or allowed under said contract.

78. Eco Shield routinely attempts to collect unauthorized “collection fees” arising from

   consumer debts from individual in the state of New York.

   WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Eco Shield on Count II for:

   (1)     An order enjoining Eco Shield collection of unwarranted fees;

   (2)     Statutory damages under New York's General Business Law.

   (3)     Litigation expenses, attorney’s fees and costs of suit;

   (4)     Such other or further relief as the Court deems proper.
     Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 11 of 16



                                        COUNT III

        VIOLATION OF NEW YORK STATE GENERAL BUSINESS LAW
                           (Against Optio)

79. Plaintiff incorporates all of the above paragraphs as though fully stated herein.

80. The conduct of Optio described above violates Section 349 of the New York General

   Business Law.

81. Section 349 of New York's General Business Law prohibits "[d]eceptive acts or practices

   in the conduct of any business, trade or commerce or in the furnishing of any service in

   th[e] state." N.Y. Gen. Bus. Law § 349(a).

82. Optio engaged in consumer-oriented conduct that affected the Plaintiff and other

   similarly situated consumers in the same manner.

83. The acts of Optio described above have a broader impact on consumers at large as it is

   their regular practice and policy to send collection letters to consumers that seek to

   collect an undisclosed $15 “collection fee” for accounts referred to them by Eco Shield,

   even though Optio knows such a collection fee is not warranted or allowd by Eco’s

   Shield’s standard contract.

84. Optio engaged in deceptive conduct by attempting to collect an unauthorized fee.

85. Optio’s practice of attempting to collect an illegitimate $15 “collection fee” is

   exacerbated by the fact that said “collection fee” is hidden and not disclosed to

   consumers in Optio collection letters. For example, in their Letter attached as Exhibit C,

   nowhere does Optio’s Letter contain a breakdown of the $205 amount or otherwise

   indicate or disclose that $15 of the $205 amount is for a “collection fee”. The act of

   attempting to collect an unauthorized “collection fee” from consumers and not disclosing
     Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 12 of 16



    to consumers that part of their debt consists of said unauthorized “collection fee” is

    materially misleading to any reasonable consumer, and in this matter misled the Plaintiff.

86. A consumer receiving a bill or collection letter merely stating a total debt without

    disclosing or identifying that $15 of the debt consists of an unwarranted “collection fee”,

    would be misled into believing that they owed the entire debt because the fact that $15 of

    the debt is an unwarranted “collection fee” is hidden from them.

87. Optio caused harm to the Plaintiff because they were seeking to collect money from him

    without basis and thus caused Plaintiff to suffer emotional distress and other damages

    described infra.

    WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Optio on Count III for:

    (1)     An order enjoining Optio’s collection of unwarranted fees;

    (2)     Statutory damages under New York's General Business Law.

    (3)     Litigation expenses, attorney’s fees and costs of suit;

    (4)     Such other or further relief as the Court deems proper.


                                  CLASS ALLEGATIONS

88. Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(a); Fed. R. Civ. P. 23(b)(2), and

    FRCP 23(b)(3) and on behalf of himself and the classes of individuals listed below.

89. The first class is initially defined as:

            (a) all consumers (b) with a New York address (c) to whom Optio sent an initial
            collection letter seeking to collect a debt allegedly owed to Eco Shield (d) which
            letter is materially identical or substantially similar to letter attached as Exhibit C
            to the Complaint (e) which was not returned as undeliverable (f) on or after a date
            one year prior to the filing of this action and on or before a date 20 days after the
            filing of this action (g) which letter included the alleged conduct and practices
            described herein.
     Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 13 of 16



90. The second class is initially defined as:

           (a) all individuals (b) with a New York address (c) that Eco Shield attempted to
           collect and/or asserted a right to collect, a collection fee from in addition to any
           amount Eco Shield claimed such individual owed them (d) on or after a date three
           years prior to the filing of this action.

91. The class definitions above may be subsequently modified or refined in an amended

   complaint or in any motion for class certification.

92. The proposed class specifically excludes the United States of America, the states of the

   Second Circuit, counsel for the parties, the presiding United States District Court Judge,

   the Judges of the United States Court of Appeals for the Second Circuit and the United

   States Supreme Court.

93. This action has been brought, and may properly be maintained, as a class action pursuant

   to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

       a. Numerosity: Each class identified above is so numerous that joinder of all class

           members of each class is impracticable. Plaintiff is unable to allege at this time

           the exact number of class members for each class; however, Plaintiff believes that

           there are at a minimum thousands of members of each class. Plaintiff believes that

           Defendants’ records maintained in the ordinary course of business will readily

           reveal the exact number of class members. The members of each class are

           ascertainable from Defendants’ records because each class member has a name,

           social security number, last known address and other identifying data.

       b. Commonality: This action presents material questions of law and fact common to

           all members of each class. Such questions include but are not limited to-
Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 14 of 16



        §   Did Eco Shield and Optio cause harm to the class members as defined by
            GBL 349?
        §   Did Eco Shield and Optio engage in a deceptive act as to the class
            members?
        §   Was Optio allowed to collect a collection fee?
        §   Was Eco Shield allowed to access a collection fee?

 c. Typicality: Plaintiffs’ claims are typical of the claims of other members of each

    Class, as Plaintiff and other members of the proposed classes suffered the same

    type of harm arising out of Defendants’ identical conduct, namely their

    assessment of and attempts to collect a collection fee that was not authorized by

    any contract or statute.

 d. Adequate Representation: Plaintiff will fairly and adequately represent and

    protect the interests of each Class. He has retained counsel competent and

    experienced in complex class actions. Plaintiff is a member of each Class,

    Plaintiff has no interest antagonistic to any other members of each Class, and

    Defendant has no defenses unique to Plaintiff.

 e. Predominance: The questions of law or fact common to each member of both

    proposed classes predominate over any questions affecting only individual

    members. Defendants’ course of conduct can be discovered without any need for

    participation by individual class members. Similarly, this Court’s determination

    of law can be made without any need for participation by individual class

    members. Each proposed class presents no issues of causation or reliance unique

    to individual class members.

 f. Superiority: A class action is superior to the other available means for the fair

    and efficient adjudication of this controversy because individual joinder of all

    members of each class would be impracticable. Class action treatment will permit
         Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 15 of 16



               a large number of similarly situated persons to prosecute their common claims in

               a single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender. Furthermore, a class action is

               superior for the fair and efficient adjudication of this matter because individual

               actions are not economically feasible, members of the class are likely to be

               unaware of their rights or that they were violated, and Congress intended class

               actions to be the principal enforcement mechanism under the FDCPA. Finally,

               upon information and belief, there is no other litigation concerning this

               controversy that has already been commenced by or against members of the class.


   WHEREFORE, plaintiff requests that the Court certify each class and enter judgment in his

favor and the class’s favor and against Eco Shield and Optio for:

       (1)     Certifying each class identified above;

       (2)     An award of statutory damages for Plaintiff and the class members pursuant to 15

               U.S.C. §1692k;

       (3)     An award of statutory damages for Plaintiff and the class members pursuant GBL

               349.

       (4)     An injunction prohibiting Defendants adding and/or attempting to collect

               unlawful fees;

       (5)     Litigation expenses, attorney’s fees and costs of suit;

       (6)     Such other or further relief as the Court deems proper.


                                  JURY TRIAL DEMANDED

       Plaintiff demands a jury on all issues so triable.
        Case 7:19-cv-08576-CS Document 21 Filed 12/06/19 Page 16 of 16




Dated: December 6, 2019
       New York, NY

                                          Respectfully submitted,

                                          By: /s/ Shimshon Wexler
                                          The Law Offices of Shimshon Wexler, PC
                                          216 West 104th St., #129
                                          New York, New York 10025
                                          (212) 760-2400
                                          (917) 512-6132 (FAX)
                                          swexleresq@gmail.com

                                          By: Ryan Gentile, Esq.
                                          Attorney for Plaintiff
                                          Law Offices of Gus Michael Farinella, PC
                                          110 Jericho Turnpike – Suite 100
                                           Floral Park, NY 11001
                                          Tel: (201) 873-7675
                                          Fax: (516) 305-5566
                                          rlg@lawgmf.com
